Case 8:18-cr-00492-JDW-JSS Document 45 Filed 03/29/19 Page 1 of 2 PageID 141




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


  UNITED STATES OF AMERICA


  vs.                                             Case No: 8:18-Cr-492-T-27JSS


  BREANNA KNIGHTS
  _______________________________/


                             NOTICE OF APPEAL


        Notice is hereby given that BREANNA KNIGHTS, Defendant in the

  above named case, hereby appeals to the United States Court of Appeals for the

  Eleventh Circuit from the Sentencing and Judgment of Conviction rendered on

  March 25, 2019 in the above captioned case.



        Submitted this 29th day of March, 2019.



                                         _____/s/ Jeffrey G. Brown____________
                                         JEFFREY G. BROWN, ESQUIRE
Case 8:18-cr-00492-JDW-JSS Document 45 Filed 03/29/19 Page 2 of 2 PageID 142




                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the original of the foregoing has been
  furnished by Electronic Filing to Elizabeth M. Warren, Clerk of the Court, U.S.
  District Court, Middle District of Florida, located at U.S. Courthouse, 801 N.
  Florida Ave., #223, Tampa, FL 33602-3800, and that e-mail notification of this
  filing will be sent to all interested persons on this 29th day of March, 2019.


                                         _____/s/ Jeffrey G. Brown____________
                                         JEFFREY G. BROWN, ESQUIRE
                                         Brown & Doherty, P.A.
                                         450 Carillon Parkway, Suite 120
                                         St. Petersburg, FL 33716
                                         (727) 299-0099, Fax (727) 299-0044
                                         FBN 832431
                                         jeff@brownanddoherty.com
